Citation Nr: 0624122	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from July 1943 to June 
1944.  He died in November 2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in November 2001; his death certificate 
listed his cause of death as end stage cerebral degeneration.  
No other causes were shown to have contributed to his death.

2.  The veteran was service-connected at 100 percent for 
schizophrenia at the time of his death.

3.  Dementia, chronic progressive cerebral degeneration, or 
other chronic organic brain disease did not have its onset 
during military service and is not otherwise secondary to a 
service connected psychiatric disability.


CONCLUSION OF LAW

The veteran's death was not the result of a disability of 
service origin, nor is it the result of a disability that is 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.310(a), 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim for service connection for the 
veteran's cause of death was received in December 2001.  She 
was notified of the provisions of the VCAA as it pertained to 
cause of death claims in correspondence dated in June 2002, 
just prior to the August 2002 RO decision currently being 
appealed.  Thereafter, she again received notice of the VCAA 
in correspondence dated in November 2003, in which she was 
invited by VA to notify the agency of any outstanding 
relevant evidence or otherwise submit additional evidence in 
support of her claim.  In correspondence received by VA in 
January 2004, she responded that she had no further evidence 
to submit.

In view of the foregoing discussion of the developmental 
history of this claim, the Board concludes that the appellant 
has been made aware of the information and evidence necessary 
to substantiate her claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claim 
during the course of this appeal.  The late veteran's 
complete service medical records, his official death 
certificate, and all relevant post-service VA and private 
medical records have been obtained and associated with the 
evidence.  The appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection for the veteran's 
cause of death.  Because this claim is being denied, any 
other notice requirements beyond those cited for service 
connection claims, are not applicable.   Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the appellant.

Factual Background and Analysis

The veteran's death certificate shows that he died in 
November 2001 of end stage cerebral degeneration.  The 
physician who signed the veteran's death certificate deemed 
his manner of death to have been due to natural causes.  No 
other existing medical conditions were noted to have been 
another significant condition that contributed to his death.  
At the time of his death, the veteran was service-connected 
at 100 percent for schizophrenia.  The objective medical 
evidence does not establish any etiological link between this 
service-connected psychiatric disability and the veteran's 
cause of death.

Service medical records show onset of chronic psychiatric 
illness, diagnosed as a chronic severe psychoneurosis, 
anxiety state, and conversion hysteria with mental 
deficiency.  The veteran was deemed unfit for service and 
medically discharged from active duty.  

By rating decision of June 1944, the veteran was awarded 
service connection for a psychoneurosis.  During the course 
of the veteran's claim, his diagnosis was changed to 
schizophrenia.  By rating decision of February 1968, his 
schizophrenia was rated 100 percent disabling.  This total 
rating remained in continuous effect until the time of the 
veteran's death and provided the basis for an award of VA 
Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1318(b)(1) for his surviving spouse.

The late veteran's post-service medical records for the 
period from 1944 to 2001 are significant for showing no 
organic brain disease until February 1966, when he sustained 
a head injury and loss of consciousness after being struck on 
the head by a heavy pipe while employed as a welder.  
Thereafter, he was noted to have grand mal seizure disorder 
secondary to brain trauma.  The records show that the veteran 
was significantly impaired by his service-connected 
schizophrenia throughout his life and up to the time of his 
death, but otherwise do not show any link between his 
psychiatric disability and the dementia and end stage 
cerebral degeneration that caused his death.  The records are 
also significant for showing treatment for a posterior 
bladder mass in October 2001, one month prior to his death.  
In this regard, the widow reported that the veteran was also 
suffering from prostate cancer at the time of his demise, but 
she also admitted that this was not a medical condition that 
led to his death in November 2001.  She submitted a written 
statement that, in general, asserted the existence of a link 
between the veteran's cause of death due to end stage 
cerebral degeneration and his period of military service, 
such that service connection for his cause of death should be 
allowed.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the veteran's officially-listed immediate cause of death from 
end stage cerebral degeneration.  His service medical records 
do not show a clear-cut diagnosis of dementia, organic brain 
disease, or any other chronic disease of his neurological 
system during his period of military service.  The post-
service medical records also do not show onset of an organic 
disease of the nervous system that was disabling to a 
compensable degree within one year following his separation 
from active duty in June 1944, so as to permit service 
connection for organic brain disease on a presumptive basis.  
The objective medical evidence also does not establish any 
causative or contributory relationship between the veteran's 
service-connected schizophrenia with his death by end stage 
cerebral degeneration, nor does it even regard his 
schizophrenia as a contributing factor to his death.  In view 
of the foregoing discussion, the Board concludes that the 
objective medical evidence does not support the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death.  Her appeal in this regard is therefore 
denied.

To the extent that the appellant asserts the existence of a 
link between the veteran's cause of death and his period of 
military service based upon her own knowledge of medicine and 
her familiarity with the late veteran's medical history, as 
the record does not show that she has received the requisite 
formal medical training and accreditation to make medical 
diagnoses or present opinions regarding issues of medical 
causation and etiology, her statements in this regard are not 
entitled to any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


